Citation Nr: 1131877	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-48 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claim file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant avers that he has PTSD related to a helicopter crash event in service.  Specifically, he reports that he traded weekend duty with another crew member-the name he cannot recall-who died along with others when on a MEDEVAC mission to rescue hiking accident victims.  The helicopter clipped a tree and slammed into the side of a mountain, killing the entire crew.  This event has been verified.

VA treatment records show assessments that include PTSD, but no psychiatric evaluation therefore.  These records make no mention of the in-service event, and do not show a nexus between the verified stressor event and the assessment for PTSD.  These records show that he participates in the SATC program with the PTSD group.  VA treatment records further reflect that, by history, the appellant was diagnosed with PTSD by the department of corrections, and he was prescribed Thorazine, Prozac, and Elavil for PTSD, which he stopped in March 2009.  See VA Treatment Record dated July 2009.  Report of VA examination dated June 2010 also noted that the appellant had been incarcerated 14 times in 20 years in either prison or county jail, and that he had been treated for psychiatric problems during that time.

The Board recognizes that VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is required to make reasonable efforts to obtain relevant records which the claimant has adequately identified to VA); see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the duty to assist requires the Secretary to obtain private records which may be relevant to the veteran's claim).  In this case, medical records from the appellant's incarcerating facilities have not been requested.

Because the record was incomplete at the time of the most recent VA examination in June 2010, the examiner did not have the benefit of a complete record and VA must therefore provide him with another VA examination after obtaining the outstanding evidence.  See Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all the appellant's correctional facility medical records, and notify the appellant of the requirements for establishing service connection for PTSD pursuant to 38 C.F.R. § 3.304(f).

2.  After the evidentiary development is complete, a VA psychiatric examination should be conducted.  The claims folder should be available for review.  The examiner should describe the appellant's symptoms.  The examiner should indicate whether the appellant's verified in-service stressor-the helicopter crash incident-is adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.  A complete rationale for all opinions is required.

3.  The claim should be readjudicated.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

